Justice BEATTY.
I agree with the majority’s decision to uphold Petitioner’s convictions. However, I concur in result because I take exception to the majority’s attempt to distinguish State v. Dickey, 394 S.C. 491, 716 S.E.2d 97 (2011). As is evident from my dissent in Dickey, I believe that case was incorrectly decided and, as a result, has now created confusion regarding the standard to be applied when a defendant makes a motion for a directed verdict on the basis of self-defense.
In Dickey, the defendant, who was a security guard at a Columbia apartment building, was charged with the murder of a resident’s guest. Dickey, 394 S.C. at 495, 716 S.E.2d at 98. The guest, who was indisputably intoxicated and the cause of a disturbance in the apartment building, was ordered to leave by Dickey. Id. Because the guest became verbally aggressive, Dickey called police to report the disturbance. Id. As the guest and his friend exited the building, Dickey followed them outside to the public sidewalk. Id. An eyewitness testified that the men shouted obscenities and threatened to harm Dickey as they walked away. Id. According to Dickey, the guest and his friend walked to the corner of Pendleton Street and Sumter Street, which was approximately 68 feet from Dickey, then turned around. Id. at 508, 716 S.E.2d at 106. As the guest walked back towards the apartment building, Dickey pulled a gun from his pocket in order to “discourage the two men from attacking him.” Id. at 497, 716 S.E.2d at 99-100. Dickey claimed the guest appeared to reach for a weapon as he continued to advance in an aggressive manner. Id. at 497, 716 S.E.2d at 100. Without warning, Dickey fired three shots, killing the guest. Id.
At trial, Dickey moved for a directed verdict of acquittal on the ground of self-defense. Id. at 498, 716 S.E.2d at 100. The trial judge denied this motion and ultimately charged the jury on murder and voluntary manslaughter, as well as the affirmative defense of self-defense. Id. The jury convicted Dickey of voluntary manslaughter. Id. The Court of Appeals affirmed. Id. This Court granted Dickey’s petition for a writ of certiorari to review the decision of the Court of Appeals. Id.
A majority of this Court reversed, finding Dickey was entitled to a directed verdict of acquittal on the ground of self-*384defense as “the State failed to disprove the elements of self-defense beyond a reasonable doubt.”6 Id. at 503, 716 S.E.2d at 103. In reaching this conclusion, the majority found as a matter of law that Dickey: (1) was without fault in bringing about the difficulty; (2) believed he was in imminent danger of losing his life, or sustaining serious bodily injury, and that a reasonable person would have entertained the same belief; and (3) had no probable means of avoiding the danger than to act as he did. Id. at 499-503, 716 S.E.2d at 101-03.
In my dissent, I expressed disagreement with the majority’s decision because I believed the State presented sufficient evidence to submit the case to the jury. Id. at 509, 716 S.E.2d at 106 (Beatty, J., dissenting). Specifically, I noted that the State’s evidence created a question of fact as to whether Dickey: (1) was without fault in bringing on the conflict because he followed the guest and his friend out of the building even though he could have remained inside behind the safety of the locked doors to wait for police; (2) had a reasonable belief that he was in imminent danger of losing his life or sustaining serious bodily injury, given he readily exited the locked building and continued the confrontation outside of the apartment building; and (3) had a duty to retreat as he was not within the curtilage of the apartment building at the time of the shooting and there was evidence that he was physically able to return to the safety of the building. Id. at 505-09, 716 S.E.2d at 104-06.
Today, I adhere to my dissent and write to highlight the confusion created by the holding in Dickey, which is compounded by the majority’s current attempt to distinguish the instant case from Dickey. In finding that Dickey established self-defense as a matter of law, the majority stated that the State “certainly did not rebut [the] elements of self-defense beyond a reasonable doubt, as the law requires.” Dickey, 394 S.C. at 502, 716 S.E.2d at 102. In my view, this statement and the related analysis constituted an inexplicable departure from the well-established “any evidence” standard for denying a *385defendant’s motion for a directed verdict on self-defense. See State v. Wiggins, 330 S.C. 538, 544-48, 500 S.E.2d 489, 492-95 (1998) (concluding that the State presented sufficient evidence to create a jury issue as to whether the defendant was acting in self-defense or was guilty of voluntary manslaughter and stating, “[wjhen ruling on a motion for a directed verdict, the trial judge is concerned with the existence of evidence, not its weight” (citation omitted)); see also State v. Weston, 367 S.C. 279, 292, 625 S.E.2d 641, 648 (2006) (“A defendant is entitled to a directed verdict when the [S]tate fails to produce evidence of the offense charged.”); id. at 292-93, 625 S.E.2d at 648 (“When reviewing a denial of a directed verdict, this Court views the evidence and all reasonable inferences in the light most favorable to the [Sjtate. If there is any direct evidence or any substantial circumstantial evidence reasonably tending to prove the guilt of the accused, the Court must find the case was properly submitted to the jury.” (emphasis added)).
As a result of Dickey, members of the Bench and Bar were left with the impression that the long-held “any evidence” standard for evaluating a directed verdict motion is not applicable to directed verdict motions when self-defense is claimed. Although this consequence may not have been intended by the majority in Dickey, it is a reality as seen by the issues presented by Petitioner in the instant case.
Here, rather than correct the erroneous standard enunciated in Dickey, the majority attempts to distinguish Petitioner’s case from Dickey. In my opinion, this cannot be done as the State in both cases presented sufficient evidence to create a jury issue on self-defense.
Based on the foregoing, I would affirm Petitioner’s convictions and take this opportunity to clarify that the “any evidence” standard is the correct standard to be employed by trial judges and our appellate courts in evaluating a defendant’s motion for a directed verdict on self-defense.

. Justice Pleicones concurred in the result reached by the majority; however, he would have reversed the decision of the Court of Appeals on the basis there was no evidence to support the charge of voluntary manslaughter. Dickey, 394 S.C. at 503-04, 716 S.E.2d at 103-04 (Pleicones, J., concurring).